Exhibit 21.1 List of Subsidiaries Subsidiaries Of The Registrant State Or Other Jurisdiction Of Incorporation Or Organization Names Under Which Subsidiaries Do Business H.A. Sheldon Canada, Ltd. Ontario, Canada 1088258 Ontario, Inc. H.A. Sheldon Canada, Ltd. TBAC Investment Trust Pennsylvania TBAC Investment Trust Tandy Brands Accessories Handbags, Inc. Delaware Tandy Brands Accessories Handbags, Inc. TBAC - Torel, Inc. Delaware TBAC - Torel, Inc. Maquiladora Chambers de Mexico, S.A de C.V. Sonora, Mexico Maquiladora Chambers de Mexico, S.A. de C.V.
